Curia,-per

Frost, J.
A cause is not necessarily out of court, because the plaintiff has not declared within a year and a day from the return of the writ; because, if unprepared, he may obtain rules for further time to declare, indefinitely. These rules do, generally, extend the time for declaring' beyond a year and a day from the return. The necessity of declaring within a prescribed time, affects only the party, and does not abridge the authority of the court to control and direct its proceedings as may be most conducive to justice. Every order entered in a cause, is such a continuance of it, that the party cannot be held to have let fall his action, until a year and a day has expired from the date of the entry, Within this period, it is in the discretion of the judge to grant further time to declare. The point was ruled in So. W. Rail Road Bank vs. Dupont, decided on appeal from Charleston, Spring Term, 1843. The motion is refused.
Richardson, O’Neall, Evans, Butler and Ward-law, JJ. concurred.